Case: 21-2112   Document: 37     Page: 1   Filed: 07/19/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    WIRELESS PROTOCOL INNOVATIONS, INC.,
                  Appellant

                            v.

     TCT MOBILE, INC., TCT MOBILE (US) INC.,
                     Appellees
              ______________________

                       2021-2112
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2016-
 01494.
                  ______________________

                 Decided: July 19, 2022
                 ______________________

    KAYVAN B. NOROOZI, Noroozi PC, Los Angeles, CA, ar-
 gued for appellant.

    JACOB SNODGRASS, PV Law LLP, Washington, DC, ar-
 gued for appellees.   Also represented by BRADFORD
 CANGRO, JEREMY DEANE PETERSON.
                ______________________

    Before PROST, TARANTO, and CHEN, Circuit Judges.
Case: 21-2112    Document: 37     Page: 2     Filed: 07/19/2022




 2   WIRELESS PROTOCOL INNOVATIONS, INC.    v. TCT MOBILE, INC.



 CHEN, Circuit Judge.
     This is the second appeal arising from inter partes re-
 view of U.S. Patent No. 8,274,991 (’991 patent). On Febru-
 ary 13, 2018, the Patent Trial and Appeal Board (Board)
 issued a final written decision finding that claims 1 and
 3–5 of the ’991 patent are unpatentable as obvious in view
 of two separate prior art combinations. TCT Mobile, Inc. v.
 Wireless Protocol Innovations, Inc., IPR No. 2016-01494,
 2018 WL 914699, at *1, *16 (P.T.A.B. Feb. 13, 2018) (Final
 Written Decision). Patent Owner Wireless Protocol Inno-
 vations, Inc. (WPI) appealed to this court. On appeal, we
 reversed the Board’s unpatentability finding with respect
 to the first ground. Wireless Protocol Innovations, Inc. v.
 TCT Mobile, Inc., 771 F. App’x 1012, 1016–18 (Fed. Cir.
 2019) (Wireless Protocol I). We also vacated the Board’s
 unpatentability finding with respect to the second ground
 because we found that it was premised on an incorrect con-
 struction of “grant pending absent state.” Id. at 1018. We
 remanded for further proceedings in view of our construc-
 tion that the claimed “grant pending absent state” does
 “not [] permit the transmission of upstream data.” Id.
     On remand, the Board reconsidered the second ground
 raised in TCT’s petition and found that U.S. Patent No.
 6,466,544 (Sen) does not disclose the “grant pending absent
 state” limitation because Sen’s “Packet Standby” state per-
 mits some transmission of data packets. The Board none-
 theless found all challenged claims were unpatentable
 because it would have been obvious to modify Sen to in-
 clude a “grant pending absent state” as construed by this
 court. TCT Mobile, Inc. v. Wireless Protocol Innovations,
 Inc., IPR No. 2016-01494, 2021 WL 1686514, at *10
 (P.T.A.B. Apr. 28, 2021) (Remand Decision). TCT raised
 that unpatentability argument based on the modification
 of Sen to meet the “grant pending absent state” claim lim-
 itation for the first time on remand.
Case: 21-2112    Document: 37     Page: 3     Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.   v. TCT MOBILE, INC.   3



     WPI appeals, arguing, among other things, that the
 Board violated WPI’s due process rights by issuing its re-
 mand decision 21 months after this court’s mandate and
 that the remand decision improperly relied on a new the-
 ory. We disagree with WPI that the Board violated WPI’s
 due process rights or any statute, regulation, or internal
 operating procedure by not meeting the goal to issue re-
 mand decisions within six months of this court’s mandate
 as set forth in the Board’s Standard Operating Proce-
 dure 9. However, after review of the inter partes review
 record, we agree with WPI that TCT improperly raised the
 Sen-modification argument on remand. WPI’s patent
 owner response sufficiently put TCT on notice of WPI’s par-
 ticular understanding of the claim, including the construc-
 tion of “grant pending absent state” we ultimately adopted
 in our prior decision. In this circumstance, TCT’s failure
 to raise its Sen-modification argument in its reply means
 that TCT forfeited the Sen-modification argument. Accord-
 ingly, we reverse the Board’s remand decision.
                              I
                              A
      The ’991 patent relates to controlling data flow in
 point-to-multipoint communication systems. ’991 patent
 col. 1 ll. 26–29. Generally, when customer premises equip-
 ment (CPE) seeks to transmit data upstream to a base sta-
 tion controller (BSC), the CPE must undergo a process
 known as “contention” where it competes with other CPEs
 for bandwidth. Id. at Abstract, col. 1 ll. 39–42. The CPE
 sends a request to the BSC for a desired amount of band-
 width and, once that bandwidth becomes available, the
 BSC permits the CPE to send data upstream. Id. col. 1
 ll. 43–45. The challenged claims recite methods wherein a
 CPE transitions among three different “states” to facilitate
 communication with a centralized BSC.
     In the first state, the “grant pending state,” the CPE
 actively transmits data upstream to the BSC and uses a
Case: 21-2112     Document: 37      Page: 4     Filed: 07/19/2022




 4   WIRELESS PROTOCOL INNOVATIONS, INC.      v. TCT MOBILE, INC.



 process called “piggybacking” to also attach requests for
 further bandwidth. Id. col. 1 ll. 55–62, col. 2 ll. 37–45. This
 allows the CPE to continue to send data without repeatedly
 entering into contention for data slots. Id. col. 1 ll. 39–45,
 col. 1 ll. 61–63. In the second state, the “grant pending ab-
 sent state,” the CPE requests bandwidth without engaging
 in contention and without relying on the request “piggy-
 backing” on transmission of upstream data. Id. col. 2 ll.
 16–25, col. 2 l. 66 – col. 3 l. 3. Rather, as we concluded in
 Wireless Protocol I, when the CPE is in the “grant pending
 absent state,” the CPE “sends no upstream data.” Wireless
 Protocol I at 1018 (quoting ’991 patent col. 2 ll. 8–22). In
 the third state, the “idle” state, the CPE must contend for
 bandwidth. ’991 patent col. 2 ll. 30–41. The CPE transi-
 tions among these states based on its data transmission
 needs.
     Claim 1 of the ’991 patent is representative and reads:
     1. A method for obtaining uplink (UL) transmis-
        sion bandwidth in a point-to-multipoint commu-
        nication system, where a customer premises
        equipment (CPE) is communicating with a base
        station controller (BSC) over a link shared with
        other CPEs, comprising the steps of:
         operating the CPE in a grant pending state
         wherein the CPE awaits receipt of a band-
         width grant from the BSC, receives the
         bandwidth grant, transmits data to the
         BSC using the granted bandwidth, trans-
         mits further bandwidth requests using the
         granted bandwidth and transitioning from
         the grant pending state to a grant pending
         absent state once the CPE has transmitted
         upstream data to the BSC within a band-
         width specified by the bandwidth grant re-
         ceived from the BSC during the grant
Case: 21-2112    Document: 37     Page: 5     Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.   v. TCT MOBILE, INC.   5



        pending state and the CPE has no pending
        bandwidth requests;
        operating the CPE in the grant pending ab-
        sent state awaiting arrival of data for
        transmission to the BSC and transmitting
        a first type bandwidth request to the BSC
        without entering into contention when the
        CPE receives data for transmission;
        transitioning operation of the CPE from
        the grant pending absent state to the grant
        pending state after a subsequent band-
        width grant is received at the CPE; and
        transitioning operation of the CPE from
        the grant pending absent state to an idle
        state if the CPE does not transmit any first
        type bandwidth request to the BSC during
        a timeout period.
     Claims 3–5 directly or indirectly depend on claim 1 and
 WPI does not make any separate patentability arguments
 regarding those claims.
                              B
     In October 2015, WPI filed a patent infringement ac-
 tion against TCT in the Eastern District of Texas, asserting
 the ’991 and other patents. TCT responded by filing peti-
 tions for inter partes review, including one challenging
 claims 1 and 3–5 of the ’991 patent. In the petition, TCT
 presented three unpatentability grounds. The first two
 grounds relied on World Intellectual Property Organiza-
 tion Publication No. 99/61993 (Abi-Nassif) in combination
 with a technical specification referred to as “DOCSIS 1.1.”
 TCT Mobile, Inc. v. Wireless Protocol Innovations, Inc., IPR
 No. 2016-01494, Dkt. No. 2, at 4 (P.T.A.B. July 27, 2016)
 (Petition). The third ground relied on Sen, U.S. Patent No.
 6,655,307 (Rydnell), and patent owner admitted prior art.
 Id. TCT’s petition did not propose constructions for any
Case: 21-2112     Document: 37      Page: 6     Filed: 07/19/2022




 6   WIRELESS PROTOCOL INNOVATIONS, INC.      v. TCT MOBILE, INC.



 claim terms but—consistent with our 2019 decision’s con-
 struction—did describe the “grant pending absent state” as
 the state in which “the CPE does not send data to the BSC
 and no grant is pending.” Petition at 10; see also id. at 12
 (describing the “grant pending absent state” as the state
 “in which the CPE is: . . . ‘awaiting arrival of data for trans-
 mission to the BSC’”). Sen, the petition argued, teaches the
 “grant pending absent state” by disclosing a “Packet
 Standby” state in which a device equivalent to the claimed
 CPE transmits empty packets but is “inactive (i.e., not
 transmitting data).” Id. at 65; see also id. at 65–66 (“The
 Packet Standby state 44 permits the [CPE equivalent] to
 stay connected to the network even though it does not need
 to send any data, thereby facilitating a fast switch from the
 inactive state to being able to transmit data immediately
 when the [CPE equivalent] becomes active (i.e., has data to
 transmit).”).
     On February 13, 2017, the Board instituted inter partes
 review on all three grounds. Its institution decision, how-
 ever, did not indicate whether the “grant pending absent
 state” permitted or precluded transmission of data. TCT
 Mobile, Inc. v. Wireless Protocol Innovations, Inc., IPR No.
 2016-01494, Dkt. No. 8, at 4 (P.T.A.B. Feb. 13, 2017) (Insti-
 tution Decision) (citing ’991 patent col. 2 ll. 23–29).
     WPI’s patent owner response argued that Sen fails to
 disclose “transitioning” between the “grant pending ab-
 sent” and “grant pending” states after a “subsequent band-
 width grant,” because Sen “resum[es] packet transmission
 independently of any subsequent bandwidth grant.” Re-
 sponse at 56. In other words, in WPI’s view, Sen lacks a
 true transition between a no-data-transmission grant
 pending absent state and a data-transmission grant pend-
 ing state because data transmission can occur both before
 and after a bandwidth grant, i.e., “independently of any
 subsequent bandwidth grant.” In support of that argu-
 ment, WPI cited to and quoted a portion of Sen indicating
 that, while in the Packet Standby state, it can “transmit
Case: 21-2112    Document: 37     Page: 7     Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.   v. TCT MOBILE, INC.   7



 the packets via the reduced amount of the original band-
 width when the packets again need to be transmitted.” Id.
 at 57.
     On reply, TCT argued that “Sen clearly teaches [the
 grant pending absent state] (by its [] [P]acket [S]tandby
 state 44),” Reply at 18, and that Sen discloses maintaining
 network connection in the Packet Standby state “even
 though it may not need to send any data,” Reply at 20 (em-
 phasis in original). The identified CPE-equivalent in Sen
 transitions to the Packet Standby state when “it has no fur-
 ther data to transmit” and remains in that state “to await
 new data.” Id. at 21. In light of the parties’ apparent mu-
 tual understanding that the claimed CPE does not trans-
 mit data when in the claimed “grant pending absent state,”
 TCT’s reply maintained that Sen’s Packet Standby state
 teaches that limitation and never argued that Sen could be
 readily modified to include a “grant pending absent state.”
 See generally id.
      In its final written decision, the Board concluded that
 “[t]he claim does not preclude the sending of any data while
 the CPE is in the grant pending absent state.” Final Writ-
 ten Decision at *14 (emphasis added). Based on this under-
 standing of the “grant pending absent state,” where the
 CPE can transmit data upstream, the Board found all chal-
 lenged claims to be unpatentable as obvious based on Abi-
 Nassif in combination with DOCSIS 1.1, id. at *11, and Sen
 alone or in combination with Rydnell, id. at *16. WPI ap-
 pealed the final written decision to this court.
      We reversed the Board’s decision with respect to the
 first ground of unpatentability based on Abi-Nassif and
 DOCSIS 1.1. Wireless Protocol I at 1017–18. We also va-
 cated the Board’s decision with respect to the second
 ground because the Board “applied a flawed claim con-
 struction . . . counter to what the specification plainly
 teaches.” Id. at 1018. Consistent with the specification
 and the parties’ submissions, we held that the “‘grant
Case: 21-2112    Document: 37      Page: 8     Filed: 07/19/2022




 8   WIRELESS PROTOCOL INNOVATIONS, INC.     v. TCT MOBILE, INC.



 pending absent state’ as properly construed [does] not []
 permit the transmission of upstream data while the CPE is
 in that state.” Id. (emphasis added). We remanded for the
 Board to consider the second ground—Sen alone or in com-
 bination with Rydnell—in view of the proper construction.
 Id. In so doing, we specifically declined to “prejudge what
 arguments TCT has properly preserved or should now be
 permitted to advance or what determinations as to Sen, Ry-
 dnell, and admitted prior art are supported by the evi-
 dence.” Id.
     On remand, the Board permitted the parties to submit
 additional briefing and expert testimony “limited to the is-
 sue of whether Sen describes operating a CPE in a grant
 pending absent state as interpreted by the Federal Circuit”
 because “the Federal Circuit’s interpretation of ‘grant
 pending absent state’ was neither proposed nor addressed
 by either party during the trial.” J.A. 2813.
      In its opening remand brief, TCT argued, as it had in
 the original proceeding, that Sen expressly discloses a
 “grant pending absent state.” TCT Mobile, Inc. v. Wireless
 Protocol Innovations, Inc., IPR No. 2016-01494, Dkt. No.
 56, at 11 (P.T.A.B. Feb. 15, 2020). TCT also argued for the
 first time that, in the alternative, it would have been obvi-
 ous to a skilled artisan to modify Sen to meet that limita-
 tion. Id. “If Sen were understood as expressly teaching the
 transmission of both data packets and control packets,”
 TCT argued that “[o]ne of skill in the art would readily un-
 derstand that the feature of sending control packets in
 [Sen’s] Packet Standby state could be employed without
 corresponding use of the feature of sending data packets in
 the Packet Standby state.” Id. The parties disputed the
 merits of the Sen-modification argument, and whether
 TCT could raise that argument on remand, throughout the
 remand briefing and during additional oral argument.
     On April 28, 2021, the Board issued its remand deci-
 sion finding that Sen does not disclose the claimed “grant
Case: 21-2112    Document: 37       Page: 9    Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.    v. TCT MOBILE, INC.   9



 pending absent state,” but all challenged claims were un-
 patentable as obvious based on TCT’s argument that “one
 of ordinary skill in the art would understand that Sen could
 be modified to permit only the sending of control packets
 while in its Packet Standby state.” Remand Decision at *9.
 WPI appealed, arguing that the Board improperly relied on
 a new unpatentability theory on remand. Appellant’s Br.
 19. For the following reasons, we agree that the Board im-
 properly relied on the modification of Sen, because TCT for-
 feited the argument by failing to present it prior to remand.
     We have jurisdiction          pursuant   to   35   U.S.C.
 § 1295(a)(4)(A).
                              II
      The main substantive dispute between the parties is
 whether Sen renders obvious the “grant pending absent
 state” limitation.    We must first consider, however,
 whether TCT preserved that argument by timely raising it
 before the Board. Failure to timely assert a right or raise
 an argument constitutes forfeiture. In re Google Tech.
 Holdings LLC, 980 F.3d 858, 862–63 (Fed. Cir. 2020) (quot-
 ing United States v. Olano, 507 U.S. 725, 733 (1993)). In
 this case, we find that TCT was on notice of WPI’s claim
 construction position on “grant pending absent state” by no
 later than WPI’s patent owner response, and TCT thus for-
 feited the Sen-modification argument by failing to even at-
 tempt to introduce it prior to remand. Our decision in
 Wireless Protocol I did not set forth a new claim construc-
 tion never contemplated by the parties. Rather, the record
 of the original proceedings and first appeal show that both
 WPI and TCT understood that no data transmission occurs
 during the claimed “grant pending absent state.”
     Beginning with the petition, both parties consistently
 understood “grant pending absent state” to refer to a state
 in which the CPE does not transmit data. Petition at 10,
 12; Preliminary Response at 6; Response at 56–57; Reply at
 18, 20. Both parties cited to and quoted portions of the
Case: 21-2112    Document: 37      Page: 10     Filed: 07/19/2022




 10 WIRELESS PROTOCOL INNOVATIONS, INC. v. TCT MOBILE, INC.



 specification stating that “[d]uring the grant pending ab-
 sent state, the customer premises equipment sends no up-
 stream data to the base station controller.” See Petition at
 10 (citing ’991 patent col. 7 ll. 24–27); Preliminary Response
 at 6 (citing ’991 patent col. 6 l. 26 – col. 7 l. 44). Based on
 that mutual understanding, the parties disputed whether
 Sen disclosed the “grant pending absent state” and
 whether Sen disclosed transitioning to and from that state.
 Petition at 65; Preliminary Response at 36–42; Response at
 56–57; Reply at 20–21.
      TCT acknowledges it understood, prior to its reply, that
 WPI sought to distinguish the claimed “grant pending ab-
 sent state” from Sen’s Packet Standby state because Sen’s
 Packet Standby state involves some active data transmis-
 sion. In its responsive brief in Wireless Protocol I, TCT
 noted that “[b]efore the Board, WPI argued that Sen did
 not teach a ‘grant pending absent state’ because Sen had
 access to bandwidth (albeit significantly reduced band-
 width) while in the [P]acket [S]tandby state.” J.A. 3083
 (emphasis added). TCT further argued that the Board ex-
 plicitly rejected WPI’s understanding of the “grant pending
 absent state” by concluding that the claim language “does
 not preclude the sending of any data . . . in the grant pend-
 ing absent state.” Id. (quoting Final Written Decision at
 *14). The record supports TCT’s explanation of WPI’s po-
 sition during the original inter partes review proceedings
 as to the meaning of “grant pending absent state.”
     Before the Board, WPI argued Sen did not disclose
 “transitioning” between the “grant pending absent” and
 “grant pending” states because Sen described “resuming
 packet transmission independently of any subsequent
 bandwidth grant.” Response at 56. For support, WPI cited
 to and quoted a portion of Sen indicating that, when in the
 Packet Standby state, it can “transmit the packets via the
 reduced amount of the original bandwidth when the pack-
 ets again need to be transmitted.” Id. at 57. In other
Case: 21-2112     Document: 37        Page: 11   Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.      v. TCT MOBILE, INC. 11



 words, active data transmission in Sen occurs regardless of
 whether Sen is in the Packet Standby state.
     Accordingly, TCT was on notice of WPI’s positions on
 claim construction and Sen’s disclosure as to the “grant
 pending absent state” limitation. Our prior decision’s
 claim construction in no way departed from WPI’s under-
 standing of the claim. Under these circumstances, if TCT
 wanted to raise the argument that Sen’s Packet Standby
 state could be modified to not send data packets, it needed
 to at least try to introduce that argument for the Board’s
 consideration no later than in its reply, rather than wait
 until the case returned on remand. We thus conclude that
 TCT forfeited the modification of Sen unpatentability ar-
 gument and we reverse the Board’s finding that claims 1
 and 3–5 of the ’991 patent are unpatentable as obvious in
 view of the Sen-based ground.
                                III
      Because we have found forfeiture for the reasons given
 above, we need not and do not reach the question of
 whether TCT had to raise its Sen-modification argument
 in its petition for it to be timely raised, i.e., whether raising
 it in reply would itself have been too late. Appellant’s Br.
 19–28. The Board’s remand decision did not consider, for
 example, TCT’s Sen-modification argument in view of ex-
 isting standards for when a petitioner may introduce new
 argument and evidence in a reply that was not presented
 in the petition. See Chamberlain Grp. v. One World Techs.,
 944 F.3d 919, 924–25 (Fed. Cir. 2019) (contrasting improp-
 erly raising a “new issue” with permissibly clarifying a pre-
 vious position). That is, the Board did not explore under
 what circumstances it is permissible for a petitioner, in re-
 ply, to adapt an argument in the petition in response to a
 claim construction dispute raised by the patent owner in
 its patent owner response. Nor does this particular ques-
 tion appear to be addressed by the Board’s Consolidated
 Trial Practice Guide or in a precedential Board decision.
Case: 21-2112    Document: 37     Page: 12    Filed: 07/19/2022




 12 WIRELESS PROTOCOL INNOVATIONS, INC. v. TCT MOBILE, INC.



 Therefore, the boundaries of that distinction are not at is-
 sue here.
      Instead, the Board permitted additional argument be-
 cause, under their view, our construction on appeal “was
 neither proposed nor addressed by either party during the
 trial.” J.A. 2813. TCT argues this was proper under this
 court’s decision in SAS Institute. Appellee’s Br. 31–32 (cit-
 ing SAS Inst., Inc. v. ComplementSoft, LLC, 825 F.3d 1341
 (Fed. Cir. 2016), rev’d on other grounds sub nom. SAS Inst.,
 Inc. v. Iancu, 138 S. Ct. 1348 (2018)). However, the circum-
 stances of the present case are distinguishable. In SAS In-
 stitute, the Board adopted a claim construction in its final
 written decision of its own making that differed from the
 Board’s own construction in its institution decision and the
 parties had, leading up to the final written decision, relied
 on and developed their arguments according to the Board’s
 earlier construction. Id. at 1351. Here, in contrast, the
 parties were given ample notice of and opportunity to ad-
 dress what would eventually become our claim construc-
 tion—as well as any arguments arising therefrom—
 including prior to remand. Because the parties’ original
 briefs were premised on the understanding that the “grant
 pending absent state” did not allow data transmission,
 there is no concern about “chang[ing] theories in mid-
 stream” or “moving targets” warranting additional argu-
 ment on remand. Id.; see also Oral Arg. at 8:09–45, 20:18–
 21:00.
     Moreover, SAS Institute did not specify the scope of the
 remand in terms of potential new unpatentability argu-
 ments. Nor did SAS Institute delineate the scope of a peti-
 tioner’s ability to adapt unpatentability arguments on
 reply or remand in the face of a claim construction argu-
 ment by the patent owner. That issue presents a substan-
 tial legal and policy question about the nature of inter
 partes review, namely, the degree to which a petitioner is
 bound to the specific elements of the unpatentability argu-
 ment contained in its petition when the patent owner later
Case: 21-2112   Document: 37     Page: 13     Filed: 07/19/2022




 WIRELESS PROTOCOL INNOVATIONS, INC.   v. TCT MOBILE, INC. 13



 counters with a claim construction that undermines the pe-
 titioner’s original unpatentability ground. For the reasons
 set forth above, this case does not present an opportunity
 to explore such questions.
                        CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. In view of the foregoing,
 we reverse the Board’s remand decision finding the chal-
 lenged claims unpatentable as obvious.
                       REVERSED